Citation Nr: 9914090	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 38 
U.S.C.A. Chapter 32 educational assistance in the amount of 
$735.12.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1984 to May 
1992.

This matter arises from an October 1996 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Muskogee, Oklahoma, Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not be against the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The City College of San Francisco certified that the 
veteran would be attending school full-time from January 18, 
1996, to May 24, 1996; VA Form 22-1999 to that effect was 
received from the school on January 23, 1996.  Based upon 
that information, VA authorized payment of 38 U.S.C.A. 
Chapter 32 educational assistance to the veteran in the 
amount of $558.33 monthly for the period certified.

2.  On February 2, 1996, VA received a notice from City 
College of San Francisco indicating that the veteran had 
reduced his training time from full-time to one-half time 
effective January 26, 1996.  However, action to reduce the 
veteran's educational assistance retroactively was not taken 
until May 1996.  An overpayment of $735.12 ensued.

3.  Although the veteran timely notified VA of the change in 
his training time, he continued to accept educational 
assistance at the full-time rate; therefore, both VA and the 
veteran were at fault in the creation of the overpayment.


4.  The overpayment of educational assistance in the amount 
of $735.12 was not the result of fraud, misrepresentation, or 
bad faith on the part of the veteran.

5.  The monthly net income of the veteran exceeds his monthly 
expenses (excluding payments on installment contracts and 
other debts) by nearly $1,000.

6.  Recovery of the educational assistance overpayment would 
not subject the veteran to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of 38 U.S.C.A. Chaper 
32 educational assistance in the amount of $735.12 would be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed and that the case 
is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).

The appellant has not questioned the validity of the 
indebtedness now at issue; nor does the Board find prima 
facie evidence that the overpayment was improperly created.  
As such, that question need not be addressed further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Instead, 
the veteran questions his liability regarding the overpayment 
at issue because, as he claims, he was not at fault in its 
creation.

The facts in this case are not in dispute.  Based upon an 
enrollment certification received from City College of San 
Francisco in January 1996, the veteran was authorized 
educational assistance from January 18, 1996, to May 24, 
1996; benefits were paid at the full-time rate of $558.33 
monthly.  However, a notice of change in student status was 
received from the City College of San Francisco during 
February 1996.  This indicated that the veteran had reduced 
the number of credits that he was pursuing from 12 to 6 for 
the Spring 1996 semester.  On May 11, 1996, VA took action to 
reduce the veteran's training time from full-time to one-half 
time based upon the February notification of the change in 
the veteran's student status.  As a result, the veteran was 
authorized only $279.17 monthly retroactively effective 
January 18, 1996.  Because the veteran had already been paid 
at a higher rate, the overpayment at issue ensued.

The veteran testified at a personal hearing in December 1998, 
that upon dropping two classes on January 26, 1996, he 
immediately notified the veterans' office at City College of 
the change in his student status.  Despite this, he continued 
to receive educational assistance at the full-time rate.  In 
April 1996, he contacted a representative of the Disabled 
American Veterans and explained that he was being overpaid 
educational assistance.  He asked for assistance in having 
this matter corrected.

The veteran requested waiver of recovery of the overpayment 
of 38 U.S.C.A. Chapter 32 educational assistance in August 
1996.  He subsequently submitted VA Form 20-5655, Financial 
Status Report.  Therein, he indicated that his monthly income 
totaled $2,741 while his monthly expenses totaled $2,374.  Of 
the latter, $626 was allocated for payments pursuant to a 
Chapter 13 bankruptcy and legal fees incurred in conjunction 
therewith.

In reviewing the facts in this case, the RO did not find that 
the veteran was guilty of fraud, misrepresentation, or bad 
faith in the creation of the indebtedness.  Notwithstanding 
this, however, the Board must render an independent 

determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the veteran in the creation of the overpayment, 
no legal bar to the benefit now sought is present.  Id.  
Thus, the limited question for Board consideration is whether 
recovery of the overpayment would be against the principles 
of equity and good conscience.  See 38 C.F.R. § 1.963(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor, and whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  Id.  The indebtedness at issue arose as the 
result of delay by VA in reducing the veteran's training time 
from full-time to one-half time.  Because of this, the 
veteran continued to receive benefits at the full-time rate 
through the end of the Spring 1996 semester.  However, the 
veteran also was at fault in the creation of the overpayment.  
As testimony at his personal hearing indicates, as does a 
letter that he sent to a Disabled American Veterans' service 
representative in April 1996, the veteran was aware that he 
was being overpaid during the Spring 1996 school semester.  
Notwithstanding this, he continued to accept benefits to 
which he knew he was not entitled.  Thus, both VA and the 
veteran were at fault in the creation of the debt.

Notwithstanding the degree of fault attributable to the 
veteran in the creation of the overpayment, the more pressing 
question is whether collection of the existing indebtedness 
would deprive him of life's basic necessities.  The latest 
information of record regarding his income and expenses is 
reflected in the Financial Status Report submitted by him in 
December 1998.  Therein, he indicated that his monthly net 
income totals $2,741, and that his monthly expenses total 
$2,374.  However, approximately $626 of the monthly expenses 
reported by the veteran is allocated for payments on 
installment contracts and other debts of a personal nature; 
this is pursuant to a bankruptcy action filed by the veteran 
in the recent past, and 

includes legal expenses incurred as a result.  The veteran's 
debt to the Government should be given no less deference than 
the private debts now being paid as a result of his 
bankruptcy declaration.  Because the veteran's net monthly 
income exceeds his monthly expenses by nearly $1,000 when 
payments made on installment and other debts are excluded, it 
does not appear that collection of the indebtedness at issue 
would deprive him of life's basic necessities.  It follows 
that because it would not be an undue economic hardship for 
the veteran to repay the indebtedness at issue, and because 
the veteran was equally at fault in the creation of the debt, 
its collection would not violate the principles of equity and 
good conscience.  As such, the Board finds no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.


ORDER

Waiver of recovery of the overpayment of 38 U.S.C.A. Chapter 
32 educational assistance in the amount of $735.12 is denied.  



		
	
	Member, Board of Veterans' Appeals




 

